  Case 19-00686      Doc 62   Filed 04/27/21 Entered 04/28/21 05:59:27                  Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                                      )   BK No.:      17-33456
Blackrock Burr Ridge, Inc.,                                 )
                                                            )   Chapter: 7
                                                            )
                                                                Honorable Jacqueline P Cox
                                                            )
                                                            )
                                    Debtor(s)               )
Michael K. Desmond, Trustee                                 )   Adv. No.: 19-00686
                                                            )
                                                            )
                                Plaintiff(s)
Norah Sheehan and Joseph Sheehan,                           )
                                                            )
                                                            )
                                    Defendant(s)            )

                              Order Extending the Discovery Cutoff Date

       This matter came before the Court on the Unopposed Motion to Extend Discovery Cutoff Date
(the "Motion") filed by Michael K. Desmond, not individually, but solely as trustee for the Estate of
Blackrock Burr Ridge, Inc., The Court, finding that due notice has been given and being duly advised in
the premises, HEREBY ORDERS THAT:

  1. The Motion is granted;

  2. The discovery cutoff date in this matter is extended to and including July 16, 2021.




                                                          Enter:


                                                                    Honorable Jacqueline P. Cox

Dated: April 27, 2021                                               United States Bankruptcy Judge

 Prepared by:
 William J. Factor (6205675)
 FACTORLAW
 105 W. Madison Street, Suite 1500
 Chicago, IL 60602
 Tel: (312) 878-6976
 Fax: (847) 574-8233
 Email: wfactor@wfactorlaw.com
